Title: To Benjamin Franklin from Madame Brillon, 10 [March] 1780
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce vendredi matin 10 [March, 1780]
D’aprés l’attachement que l’on me connoist pour vous mon aimable papa on me tourmente sans césse pour vous demandér des léttres de recomandations pour l’amérique; la crainte de vous importunér me fait refusér asses constament ces sortes de commissions, je n’ai cependant pûë ne pas me chargér de vous en demandér une pour un homme qui appartient et intérésse des gents de mes parents; la petite notte cý jointe vous instruira de ce dont il est chargé la bas et s’il vous est possible de le recomandér á quelqu’un de vos amis de philadelphie, vous rendrés un grand sérvice a qu’élqu’un qu’on m’assure en estre digne il me faudroit cétte léttre aujourd’hui s’il est possible parceque le jeune homme part lundi ou mardi:/:
Je ne pourrai pas vous donnér le thé demain, seriés vous assés aimable pour le venir prendre ce soir ou dimanche, un mot de réponse me feroit grand plaisir surtout s’il m’assuroit qu’en pérdant un des jours que j’ai le bonheur de passér avéc vous vous voulés bien me dédomagér en m’en donnant un autre; mon bon papa tout le monde vous honore vous aime, mais croyés en votre fille, tous ces amours réunis ne font pas la somme du mien, je vous l’ai dit, vous remplacés dans mon coeur un pére que j’adorois; ce coeur trop sensible pour éstre jamais parfaitement heureux vous a choisi, adopté, qui donc jamais óh mon ami vous aimera comme moi? Moi:/:
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
Notation: Mr. Dillion des gayeres chargé du service des vivres pour les subsistances des trouppes en Amérique.
